DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: None 
Cancelled: None  
Added: None
Therefore Claims 1 – 20 are now pending.

Response to Arguments
Applicant’s arguments filed 05/23/2022, with respect to claims 1 – 20 have been fully considered and are persuasive.  Applicant arguments presented were persuasive, therefore the rejection to the claims is now withdrawn. A new search was conducted however no new prior art was found, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
Claim 1: “wherein the designated trigger key and the at least two designated home keys operate to provide a plurality of operating modes including a text input mode, a mouse cursor input mode, and a gesture input mode, such that, when a trigger activation is not detected from the trigger key, the keyboard enters into the text input mode to detect a keypress on one or more of the plurality of keys; and when the trigger activation is detected via a touch on the key-top sensor located on the surface of the trigger key, the keyboard enters into one of the mouse cursor input mode and the gesture input mode, selectable based on a detection, within a predetermined duration after the trigger activation is detected, of a number of home touches on the key-top touch sensor located on the surface of each of the designated home keys.”

Claim 13: “ wherein the designated trigger key and the at least two designated home keys operate to provide a plurality of operating modes including a text input mode, a mouse cursor input mode, and a gesture input mode, such that, when a trigger activation is not detected from the trigger key, the keyboard enters into the text input mode to detect a keypress on one or more of the plurality of keys; and when the trigger activation is detected via a touch on the key- top sensor located on the surface of the trigger key, the keyboard enters into one of the mouse cursor input mode and the gesture input mode, selectable based on a detection, within a predetermined duration after the trigger activation is detected, of a number of home touches on the key-top touch sensor located on the surface of each of the designated home keys.”

Claim 15: “entering an operating mode of the keyboard based on the trigger activation, such that: when the trigger activation is not detected, the operating mode is a text input mode to detect a keypress on one more of the plurality of keys; and when the trigger activation is detected, the operating mode is one of a mouse cursor input mode, a gesture input mode, and a cursor-gesture input mode selectable based on detecting, within a predetermined duration after the trigger activation is detected, a number of home touches on one or more key-top touch sensors located on two designated home keys of the plurality of keys.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625